Citation Nr: 1244262	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for migraine headaches.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The St. Petersburg RO assigned the Veteran a 50 percent disability evaluation for her migraine headaches. She timely disagreed and contended that her disability was more severe than as rated and that it interfered with her ability to work. 

The issue of entitlement to a TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As the Veteran has appealed the rating assigned for her headache disability and alleged that she is unable to work as a result of this disability, the issue of entitlement to a TDIU is part of her appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2012). The Board observes that the RO adjudicated the issue of her entitlement to a TDIU in a May 2010 rating action. Although the Veteran did not submit a notice of disagreement (NOD) to that rating action, she did subsequently contend, through her authorized representative, that the severity of her disability warrants an award of TDIU. Despite the lack of NOD, the Board finds that the issue of entitlement to a TDIU remains on appeal due to the Veteran's June 2010 contentions and because it is part of her claim for an increased rating. Rice, 22 Vet.App. 447.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed additional medical evidence which was carefully reviewed by the Board.


FINDINGS OF FACT

1. The Veteran did not report for VA examinations scheduled for April 20, 2011. 

2. The Veteran was informed in a March 2011 letter that her appeal could be denied if she failed to report for a scheduled VA examination without good cause. 

3. The Veteran did not contact VA in regard to the April 2011 examinations and has not provided any good cause for failing to report for the examinations.


CONCLUSIONS OF LAW

1. The claim for a disability rating in excess of 50 percent for migraine headaches must be denied as a matter of law due to the Veteran's failure to report for a scheduled VA examination. 38 C.F.R. § 3.655 (2012). 

2. The claim for a TDIU must be denied as a matter of law due to the Veteran's failure to report for a scheduled VA examination. 38 C.F.R. § 3.655 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

In this decision, the Board finds that the Veteran failed to report for VA examinations in connection with the currently appealed claim for an increased disability rating and claim for TDIU. The evidence shows that she was notified that failing to report for an examination could result in denial of her appeal and that she was later notified that she had not shown good cause for her failure to appear. The Board must deny her appeal as a matter of law. See 38 C.F.R. § 3.655. 

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in an August 2009 letter as to the information and evidence needed to substantiate her claim for an increased disability rating. This letter also advised her of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). Although the letter did not advise her of the specific disability rating criteria pertinent to her claim pursuant to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. She was notified in a November 2009 letter of the information and evidence needed to substantiate a claim of entitlement to a TDIU.

The Veteran was afforded a VA neurological disorders examination in September 2009 prior to the adjudication of her claims. However, as she contended that her disability was more severe than as rated and that it rendered her unemployable, the RO scheduled additional examinations in conjunction with her claims. Specifically, the RO scheduled a VA neurological disorders examination and a VA general medical examination for April 20, 2011. She was advised in a March 23, 2011 letter that her appeal could be denied if she failed to appear for any scheduled examination. As the letter was sent to the correct address on file and was not returned as undeliverable, the Board applies the "presumption of regularity" and determines that the Veteran was properly apprised of the examinations. See Ashley v. Derwinski, 2 Vet.App. 307, 308 (1992) (Holding that clear evidence to the contrary is required to rebut the presumption of regularity). 

As the facts of record are determinative in this matter (see 38 C.F.R. § 3.655(b)), there is sufficient evidence on file in order to make a decision. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998). Neither the Veteran nor her representative has argued that she did not receive notification of the scheduled examination. Significantly, July 2012 VA Form 646 (Statement of Accredited Representative in Appealed Case) submitted by the Veteran's representative indicated that they had no additional evidence or argument. 

Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the current severity of her disability and its effects on her employability. While VA has a duty to assist the Veteran in substantiating a claim, that duty is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA). Because the Veteran has not cooperated in the development of her case, and has provided no explanation for her failure to do so, the Board finds that further attempts would be futile. 38 C.F.R. § 3.159(c)(2), (3) (2012). Based on the above, the Board finds that VA has satisfied the pertinent duties to notify and assist.

As this matter is denied based on the Veteran's failure to adhere to VA regulations rather than on the Board's consideration of the evidentiary merits, due process concerns exist. Cf. Swan v. Brown, 9 Vet.App. 450 (1996). However, in this case, the Board finds that any due process concerns have been satisfied. When the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced. See Bernard v. Brown, 4 Vet.App. 384 (1993). The Board concludes that the Veteran has not been prejudiced by the decision herein as she declined the opportunity to present testimony before a Veterans Law Judge, was apprised of the consequences of failure to report for a scheduled VA examination, and had opportunity to inform VA of any reasons for her failure to appear for examination.

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Failure to Report for VA Examination

In May 2009, the Veteran submitted a claim of entitlement to an increased disability rating. The RO had decreased her disability rating, from 50 percent to non-compensable, in a January 2009 rating action. She did not submit a notice of disagreement to that rating decision. See 38 C.F.R. § 20.201 (2012) (while special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review). After affording the Veteran a September 2009 VA neurological disorders examination, the RO issued a November 2009 rating decision increasing her disability rating to 50 percent. The Veteran submitted a timely NOD contending that her migraine headache disability was "an exceptional service-connected disability" warranting a higher evaluation and resulting in unemployability.

In a letter dated March 23, 2011, the RO informed the Veteran that it had asked the VA medical facility nearest to her to schedule her for an examination in connection with her appeal action. Additionally, the letter stated that when a claimant fails to report for an examination or reexamination without good cause, the claim shall be rated on the evidence of record or denied pursuant to 38 C.F.R. § 3.655. She was informed that examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc. 

38 C.F.R. § 3.655 provides that certain action will be taken when a claimant, without "good cause," fails to report for a scheduled examination or reexamination. The regulation states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, when an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied (italics added for emphasis). A TDIU claim is an increased-rating claim. See Rice, 22 Vet.App. 447; Comer v. Peake, 552 F.3d 1362 (Fed.Cir. 2009).

Documentation associated with the claims file indicates that the Veteran failed to appear for the scheduled April 2011 examination. The address listed on the March 2011 notification letter was the Veteran's last known address provided to VA. There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination and a Compensation and Pension Exam Inquiry indicates that a courtesy copy of the examination notice letter was sent to the Veteran's authorized representative. She has not contended that she did not receive notification from VA and she has not provided VA with any explanation for her failure to appear for the scheduled examination.

The Board therefore finds no evidence that the Veteran did not receive notice of the examination; the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet.App. 23 (2005); Mindenhall v. Brown, 7 Vet.App. 271 (1994). The Board also concludes that the Veteran has not shown good cause for her failure to report for the examination. See 38 C.F.R. § 3.655. A claimant is responsible for cooperating with VA in the development of a claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd, 13 Vet.App. at 452.

The provisions of 38 C.F.R. § 3.655 plainly require that VA deny the Veteran's claims. 38 C.F.R. § 3.655(b) expressly states that denial is the required outcome when a veteran has failed, without good cause, to appear for an examination scheduled in conjunction with a claim for increase. As the Veteran did not appear for the scheduled examinations, her claims must be denied in accordance with law. 


ORDER

Entitlement to a disability rating in excess of 50 percent for migraine headaches is denied.

Entitlement to a TDIU is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


